FILED
                             NOT FOR PUBLICATION                            MAR 15 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



PAULINO ALZATE NAVA,                             No. 09-73967

               Petitioner,                       Agency No. A075-598-528

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Paulino Alzate Nava, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the

denial of a motion to reopen, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2003), and we deny the petition for review.

      The BIA did not abuse its discretion by denying Alzate Nava’s motion to

reopen where he filed the motion seven years after the BIA issued its final order of

removal, see 8 C.F.R. § 1003.2(c)(2), and failed to demonstrate the due diligence

required to obtain equitable tolling of the filing deadline, see Iturribarria, 321 F.3d

at 897.

      In light of our disposition, we do not address Alzate Nava’s remaining

contention.

      PETITION FOR REVIEW DENIED.




                                           2                                    09-73967